TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00134-CV


                                      In re Lynette Thorpe


                                         W. B., Appellant

                                                 v.

                Texas Department of Family and Protective Services, Appellee




    FROM THE 425TH JUDICIAL DISTRICT COURT OF WILLIAMSON COUNTY
    NO. 12-0026-CPS425, HONORABLE BETSY F. LAMBETH, JUDGE PRESIDING

                              ORDER TO SHOW CAUSE

PER CURIAM

                This is a contempt proceeding ancillary to the appeal of W.B. The subject of this

proceeding is court reporter Lynette Thorpe, who has failed to comply with this Court’s order to

file the reporter’s record.

                On April 1, 2014, we ordered Thorpe to file the record by April 4, 2014, and

cautioned her that failure to file the record by that date could require her to show cause why she

should not be held in contempt of court.1 To date, the reporter’s record has not been filed.

                Therefore, it is hereby ordered that Lynette Thorpe shall appear in person before

this Court on Wednesday, April 23, 2014, at 9:00 a.m., in the Third Court of Appeals courtroom,

located on the first floor of the Price Daniel, Sr. Building, 209 West 14th Street, in Austin, Travis

1
   Thorpe had already received the maximum extended amount of time for filing the reporter’s
record in this accelerated appeal. See Tex. R. App. P. 28.4(b)(2).
County, Texas, to show cause why she should not be held in contempt and have sanctions

imposed for her failure to obey our April 1, 2014 order. This order to show cause will be

withdrawn and Thorpe will be relieved of her obligation to appear before this Court as ordered

above if the clerk of the Court receives the complete reporter’s record on or before April 18,

2014.

              It is ordered on April 9, 2014.



Before Chief Justice Jones, Justices Pemberton and Rose